257 F.2d 199
103 U.S.App.D.C. 195
WORZ, Inc., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee, Mid-FloridaTelevision Corporation, Intervenor.
No. 13996.
United States Court of Appeals District of Columbia Circuit.
Argued April 1, 1958.Decided May 15, 1958, Petition for Rehearing In Banc DeniedJune 10, 1958, Certiorari Granted, JudgmentVacated Oct. 27, 1958.

Mr. Eliot C. Lovett, Washington, D.C., for appellant.
Mr. John H. Conlin, Counsel, Federal Communications Commission, with whom Messrs. Warren E. Baker, Gen. Counsel, Federal Communications Commission, Edgar W. Holtz, Assoc.  Gen. Counsel, Federal Communications Commission, and Richard A. Solomon, Asst. Gen. Counsel, Federal Communications Commission, were on the brief, for appellee.
Mr. Paul Dobin, Washington, D.C., with whom Mr. Leonard H. Marks, Washington, D.C., was on the brief, for intervenor.
Before FAHY, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the Federal Communications Commission, granting television Channel 9 in Orlando, Florida, to intervenor Mid-Florida Television Corporation.  Appellant, the unsuccessful applicant, challenges the Commission's action.  After reviewing appellant's contentions, we find no basis for disturbing the Commission's award.  See Tampa Times Co. v. Federal Communications Commission, 1956, 97 U.S.App.D.C. 256, 230 F.2d 224.


2
Affirmed.